Citation Nr: 1228570	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  06-07 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic hepatitis C, prior to June 30, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for chronic hepatitis C, from June 30, 2011.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1987. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The case was later transferred to the Roanoke, Virginia, RO. 

In June 2009, the Veteran testified before an Acting Veterans Law Judge at a Board hearing at the RO.  A copy of the transcript is of record.

The Board issued a multi-issue decision in December 2009, in which a compensable rating for chronic hepatitis C was denied for the period prior to October 24, 2008.  The Board separately remanded the issue of entitlement to a rating in excess of 10 percent for chronic hepatitis C, since October 24, 2008, for additional development. 

In September 2010, the veterans service organization representing the Veteran at that time filed a motion to withdraw services as representative.  The Board granted this motion in March 2011, and the Veteran was furnished with a letter in the same month notifying him of his right to new representation.  In April 2011, the Veteran appointed a new service organization as his representative, and the Board recognizes his new representation.

In May 2011, the Board remanded the claim to the RO for further development.  While on remand, the RO assigned a 20 percent evaluation for chronic hepatitis C, effective June 30, 2011.  As a higher rating is available for chronic hepatitis C before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the two matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As mentioned above, in June 2009, the Veteran testified during a Board hearing before an Acting Veterans Law Judge; however, the Acting Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  Therefore, in May 2012, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  The Veteran did not respond to the letter.  As such, the Board finds that the Veteran does not want another hearing and will proceed with the claim.

There are no records in Virtual VA that pertain to the issues on appeal.

Pursuant to the Board's decision, in a January 2010 rating decision, the Appeals Management Center in Washington, D.C., assigned a 60 percent rating for HIV-related illness, effective December 22, 1987, and a 100 percent rating, effective March 8, 2004.  In a statement received by the Board in December 2010, the Veteran asserts that the 100 percent rating for HIV-related illness should be retroactively effective to December 22, 1987.  In January 2012, the Veteran submitted another statement, requesting a retroactive 60 percent rating for Meniere's disease, as well as for the grant of special monthly compensation, to December 22, 1987.  As the Board does not have jurisdiction over these claims for earlier effective dates, they are referred to the agency of original jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  VA examinations evaluating hepatitis C, performed in October 2008, March 2010, July 2010, were inadequate for rating purposes.

2.  Prior to June 30, 2011, the Veteran's chronic hepatitis C was manifested by daily fatigue and intermittent malaise with minor weight loss, but not by daily malaise and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during a pertinent 12-month period.

3.  From June 30, 2011, the Veteran's chronic hepatitis C was not manifested by daily malaise and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during a 12-month period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, prior to June 30, 2011, the criteria for assignment of a 20 percent rating for chronic hepatitis C were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2011).

2.  From June 30, 2011, the schedular criteria for a rating in excess of 20 percent for chronic hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7354.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in April 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, each following analysis is undertaken with consideration that staged ratings may be warranted.

Pyramiding, i.e., the evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluations for the Veteran's hepatitis C have been assigned under 38 C.F.R. § 4.114, Diagnostic Code 7354.  Diagnostic Code 7354 provides a 20 percent evaluation for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id. 

The term "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note (2)) (2011). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

On VA examination in October 2008, no incapacitating episodes were found in the past 12-month period.  No evidence of malnutrition was found.  The Veteran was diagnosed with hepatitis C.

In October 2009, the Veteran's private physician submitted a statement.  He noted that hepatitis C and cirrhosis of the liver could cause the Veteran's multiple problems, including chronic fatigue, malaise, right upper quadrant discomfort, and abdominal pain.  The physician noted, however, that it was difficult to understand to which of the appellant's medical problems, i.e., his human immunodeficiency virus (HIV) or his hepatitis C, that the symptoms were related to.

The Veteran was afforded another VA examination in March 2010.  The Veteran claimed recurrent fatigue and right upper quadrant pain.  Physical examination revealed no jaundice or icterus.  He was not undergoing any treatment for hepatitis C.  The Veteran was diagnosed with hepatitis C, HIV, and HIV related illnesses.

The Veteran underwent VA examination in July 2010.  There was no evidence of malnutrition.  Liver function tests revealed no liver disease.  The Veteran was diagnosed with hepatitis C.  The disorder was judged not to cause the appellant a problem with the activities of his daily living.

The Board finds the above-referenced VA examinations to be grossly inadequate, as they addressed almost none of the rating criteria for evaluating hepatitis C, as set forth in 38 C.F.R. § 4.114, Diagnostic Code 7354.

As a result, the Veteran underwent a new VA examination in June 2011.  The Veteran reported that he was not undergoing any therapy for hepatitis C because of his HIV status, and because the virus itself was "relatively resistant."  He also reported weight loss and gain, and on average he had maintained or come back to his usual weight of 172 and 180 pounds.  The Veteran complained of fatigue and malaise that had been worse in the last five or six years.  No incapacitating episodes occurred over the past 12-month period.  He did report near-constant fatigue for five months, intermittent malaise (occurring twice per week), daily nausea, intermittent vomiting (occurring four times a week), and intermittent right upper quadrant pain (occurring about four times a week, for about an hour at a time) were reported.  The Veteran did not have anorexia.

Physical examination revealed weight loss of 5.4% compared to his baseline.  There was no evidence of malnutrition.  The Veteran's abdominal examination was normal.  The Veteran was diagnosed with hepatitis C, with normal liver function tests at present.  The examiner noted that it was unclear how many of his current symptoms were due to hepatitis C, but noted that the appellant was a "variable historian."  She found that it seemed unlikely that right upper quadrant pain, malaise, and arthralgias would be caused by hepatitis in the face of normal liver function tests and the absence of clinically significant cirrhosis, but it was not possible to rule it out.  She also noted that fatigue was often a symptom of hepatitis C even with normal liver function tests, but it was also commonly associated with HIV infection, so it was not possible to differentiate between the two causes.  

Considering the fact that the three VA examinations performed prior to June 30, 2011 were inadequate, the Board affords the Veteran the benefit of the doubt and finds that the 20 percent rating awarded based on the June 2011 VA examination results should be also awarded for the period prior to June 2011.  This is based on the Veteran's statements at the March 2011 VA examination that he was experiencing recurrent fatigue, as well as some right upper quadrant pain.

For both periods, however, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's hepatitis C has never been manifested by daily malaise and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  As such, a 40 percent rating under Diagnostic Code 7354 is not warranted.  The Board notes that although the Veteran has had some intermittent malaise and minor weight loss, the criteria for a 40 percent rating require daily malaise and anorexia with minor weight loss, as well as hepatomegaly.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met).  Therefore, a rating in excess of 20 percent is not warranted for either period.

The Board also finds that there is no basis for further staging the rating of the Veteran's hepatitis C, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

The Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected hepatitis C.  Higher evaluations are available for greater levels of disability.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order for either period.  Id.  


ORDER

A 20 percent evaluation for chronic hepatitis C, prior to June 30, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for chronic hepatitis C, from June 30, 2011, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


